Exhibit 10.2

FIRST AMENDMENT TO EQUIPMENT LEASE AGREEMENT

THIS FIRST AMENDMENT TO EQUIPMENT LEASE AGREEMENT (“First Amendment”) is made
and dated effective as of June 29, 2010 by and between MEDICUS CORPORATION, a
Delaware corporation (the “Lessor”) and INTEGRA LIFESCIENCES CORPORATION, a
Delaware corporation (the “Lessee”).

BACKGROUND:

A. The Lessor and the Lessee are parties to a certain Equipment Lease Agreement
dated as of June 1, 2000 (the “Lease”), pursuant to the provisions of which the
Lessor leased to the Lessee and the Lessee rented from the Lessor certain
production equipment described in the Lease.

B. The Lessor and the Lessee now desire to amend and modify the Lease pursuant
to the provisions of this First Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and with the intention of being legally bound,
the Lessor and the Lessee hereby agree as follows:

1. Section 3(a) of the Lease is hereby amended in its entirety to read as
follows:

“3(a) Term. The term of this Lease shall commence on June 1, 2000 (the
“Commencement Date”) and shall terminate on March 31, 2022 unless sooner
terminated or extended as hereinafter set forth.”

2. Section 3(b) of the Lease is hereby amended in its entirety to read as
follows:

“3(b) Option to Renew. Provided that the Lessee is not in default of any
material obligation to the Lessor, its successors or assigns (if any) under this
Lease, the Lessor hereby grants to the Lessee an option to renew this Lease for
an additional term of ten years ending on March 31, 2032.”

3. Except as expressly provided in this First Amendment, the terms and
provisions of the Lease remain in full force and effect in accordance with its
terms.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
29th day of June, 2010.

        MEDICUS CORPORATION, as Lessor   By: /s/ Gerald N. Holtz         Name: 
Gerald N. Holtz   Title: President     INTEGRA LIFESCIENCES CORPORATION, as
Lessee   By: /s/ Stuart M. Essig         Name:  Stuart M. Essig   Title:
President and Chief Executive Officer

 

